Citation Nr: 9936255	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-48 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder 
disability, currently rated as 60 percent disabling.

2.  Entitlement to a total disability rating on the basis of 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.  This case was remanded by the Board of 
Veterans' Appeals (Board) in July 1998 to the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas, for additional development.  The 
case is again before the Board for adjudication.

In the March 1998 remand, the Board instructed the M&ROC to 
undertake additional actions with respect to the veteran's 
claim for an increased evaluation for cervical spine 
disability.  The M&ROC failed to do so.  Therefore, this 
claim is referred to the RO for readjudication, and if not 
rendered moot, the issuance of a statement of the case.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issue of entitlement to an increased 
evaluation for right shoulder disability has been obtained.

2.  The veteran has chronic residuals of a prosthetic 
replacement of the right shoulder joint; there is no evidence 
of loss of head (flail shoulder) of the right humerus or 
evidence that the veteran has undergone a second right 
shoulder replacement.

3.  The veteran's service-connected disabilities include 
right shoulder disability which is evaluated as 60 percent 
disabling.

4.  The veteran's service-connected disabilities are so 
severe as to render him unable to obtain and maintain any 
form of substantially gainful employment consistent with his 
education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5051 (1999).

2.  The requirements for a total rating based on 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claims have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
the claims has been satisfied.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
right shoulder disability.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

The record reflects that the veteran is right handed.

The veteran was hospitalized at a VA hospital in August 1995 
with a history of blindness in the left eye due to a left 
sphenoid wing meningioma.  On physical examination, motor 
examination was 5/5 in the upper extremities, and sensory 
examination was intact to pinprick, touch and position.  
Upper extremity reflexes were 2+.  

On VA orthopedic examination in December 1995, the veteran 
said that he had had a right shoulder replacement in 1982 or 
1983 secondary to traumatic injury incurred in service.  He 
indicated that his shoulder was still weak, that he could not 
work very long with it, and that he was unable to lift.  He 
denied any pain associated with the shoulder.  Physical 
examination did not reveal any swelling.  Shoulder scars were 
described as well healed.  Range of motion of the right 
shoulder included 30 degrees of flexion, 90 degrees of 
extension, 80 degrees of abduction, and 18 degrees of 
adduction.  X-rays showed a total right shoulder prosthesis.  
The diagnosis was prosthetic right shoulder with limited 
range of motion.

VA outpatient records dated from March 1996 to April 1998 do 
not contain any complaints or examination findings related to 
the veteran's service-connected right shoulder disability.

On VA orthopedic examination in June 1998, the veteran's 
history of a right hemiarthroplasty in 1982 was noted.  He 
was currently taking two pain pills a day for his shoulder 
disability.  He said that he had worked as a baker from 1952 
until 1965 but was forced to leave that type of work due to 
right shoulder problems; he has worked only part time doing 
yard work since 1965.  He complained of right shoulder pain 
precipitated by extremes of motion and prolonged use.  He 
said that he was able to use the shoulder relatively well for 
approximately two hours as long as he worked below shoulder 
level; after two hours, he experienced discomfort and 
increasing stiffness.  Upon further questioning, the veteran 
indicated that he did not have a lot of pain but was 
conscious of marked limitation of shoulder motion.  

Physical examination in June 1998 revealed a well developed 
individual who moved around the examining room without 
demonstrable difficulty.  When asked to disrobe, the veteran 
was unable to fully utilize his right hand for removing his 
shirt.  There was atrophy of the right shoulder girdle and a 
well-healed, nontender, nonadherent surgical scar over the 
right deltopectoral groove.  No tenderness was found.  
Flexion of the right shoulder was 110 degrees, abduction was 
75 degrees, external rotation was 0 degrees, and internal 
rotation was 90 degrees.  The veteran could actively abduct 
the shoulder to 75 degrees and hold it against resistance.  
The pertinent diagnosis was status post right shoulder 
arthroplasty for traumatic arthritis.  The examiner concluded 
that the veteran was unable to move his right shoulder above 
shoulder level or to functionally work with it other than at 
waist level or slightly above.  The examiner noted that 
although the veteran had stopped working as a baker, he could 
have done some type of bench work at waist level as long as 
the work was positioned directly in front of him.  There was 
no incoordination or weakened movement in the right shoulder 
but the veteran's complaints indicated evidence of excess 
fatigability.  The examiner noted that, since the veteran had 
been retired for about 30 years, there did not appear to be 
any significant limits on his normal activities of daily 
living.

The veteran, who is right handed, is assigned an evaluation 
of 60 percent for his right shoulder disability under the 
provisions of Diagnostic Code 5051.  A 100 percent evaluation 
is assigned for prosthetic replacement of the shoulder joint 
of the major extremity for one year following implantation of 
the prosthesis; a 60 percent evaluation is warranted for 
prosthetic replacement of the shoulder joint of the major 
extremity when there are chronic residuals consisting of 
severe, painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5051.  A 60 percent 
evaluation is assigned for nonunion of the humerus (false 
flail joint) of the major extremity; an 80 percent evaluation 
is warranted for loss of head of the humerus (flail shoulder) 
of the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (1999).

It is noted that an evaluation in excess of 60 percent for a 
major shoulder disorder is only warranted for loss of head 
(flail shoulder) of the humerus under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 or for the one year period following 
replacement by a prosthesis pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5051.  As the record contains no evidence of 
loss of head (flail shoulder) of the right humerus or 
evidence that the veteran has undergone a second right 
shoulder replacement, an evaluation in excess of 60 percent 
is not warranted.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet.App. 202 (1995), 
but never the less concludes that a higher schedular 
evaluation is not warranted since the currently assigned 
evaluation of 60 percent is in excess of that provided for 
limitation of motion or ankylosis of the shoulder.  

With respect to the veteran's claim for a total rating based 
on unemployability, the Board notes that service connection 
is also in effect for traumatic arthritis of the cervical 
spine, evaluated as 20 percent disabling, and for residuals 
of a chest injury and a scar in the right parietal area, both 
of which are evaluated as noncompensably disabling.  The 
veteran's combined schedular evaluation is 70 percent.  The 
veteran has reported that he completed two years of high 
school, has work experience as a baker, last worked full time 
in April 1982 and has been unable to work since April 1986 
due to his service-connected right shoulder and cervical 
spine disabilities.

At the June 1998 VA examination, the veteran complained of 
only intermittent cervical spine and was found to have full 
range of cervical spine motion.

As noted above, the June 1998 examiner concluded that the 
veteran was unable to functionally work with his right 
shoulder other than at the waist level or slightly above 
this.  In the Board's opinion, this limitation would preclude 
the veteran from returning to work as a baker.  The veteran 
has a limited education and industrial background.  In fact, 
he has not been substantially employed in more than 13 years.  
In the Board's opinion, the veteran's service-connected 
disabilities are so severe as to preclude him from obtaining 
and maintaining substantially gainful employment in a 
position consistent with his limited education and industrial 
background.  Therefore, the veteran is entitled to a total 
rating based on unemployability due to service-connected 
disabilities.

ORDER

A rating in excess of 60 percent for right shoulder 
disability is denied.

A total rating based on unemployability due to service-
connected disabilities is granted subject to the criteria 
applicable to the payment of monetary benefits.  



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 



